 SHAYNEBROS.,INC.113Shayne Bros., Inc.andLocal Union 639,a/w Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Petitioner. Case5-RC-8509August 30, 1974DECISION AND DIRECTION TO OPEN ANDCOUNT CHALLENGED BALLOTSBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed on April 19,1973, an elec-tion by secret ballot was conducted on May 9, 1973,under the direction and supervision of the RegionalDirector for Region 5, among the employees in thestipulated unit.At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that of approximately 55 eligible voters 53ballots were cast,of which 25 votes were cast for thePetitioner,22 votes were cast against the Petitioner, Iballot wasvoid,and 5 ballots were challenged. Thechallenged ballots were sufficient in number to affectthe results of the election. Thereafter,Employer filedtimely objections to the conduct of the election.In accordance with the NationalLaborRelationsBoard Rules and Regulations and Statements of Pro-cedure,Series 8, as amended,the Regional Directorconducted an investigation on the challenged ballotsand objections,and thereafter, on July 10,1973, is-sued and duly served on the parties his Report onChallenges and Objections. The Regional Directorrecommended that each of the challenges be over-ruled and that all five ballots be opened and counted.He further found no merit in the Employer's objec-tionsand recommended that they be overruled.Thereafter,both thePetitioner and Employer filedtimelyexceptions to the Regional Director's reportwith supporting briefs. Employer also filed a brief inanswer to the Petitioner's exceptions.On October 4, 1973,the Board issued a Decisionand OrderDirecting Hearing in the above-captionedmatter, adopting the recommendation of the RegionalDirector with respect to the objections and the chal-lenged ballots of employees Putman and Washington,but directing that a hearing be held on the Petitioner'schallenges to the ballots of Lester Neal, Donald Jack-son, and Robert Graham.The hearing was held onDecember12 and 13, 1973, andJanuary 3 and 4, 1974,before Hearing OfficerJeffrey C.Falkin.On May 17, 1974,the Hearing Officer issued hisreport in this proceeding,an excerpt of which is at-tached hereto as an Appendix, and recommendedthat the challenges be sustained. Thereafter, the Em-ployer filed timely exceptions to the Hearing Officer'sreport together with a supporting brief, and the Peti-tioner filed a brief in support of the Hearing Officer'sreport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties agreed, and we find, that the follow-ing employees constitute a unit appropriate for collec-tive bargaining within the meaning of the Act:All drivers and helpers employed by the Employ-er at its location at 1601 W Street, N.E., Wash-ington, D.C., but excluding all other employees,including but not limited to, guards, clericals,and supervisors as defined in the Act.The Board has considered the Hearing Officer'sreport, the exceptions and briefs, and the entire rec-ord in this proceeding, and hereby adopts the find-ings, conclusions, and recommendations of the Hear-ing Officer, only to the extent consistent herewith.'The Hearing Officer recommended that the chal-lenges to the ballots of Lester Neal, Donald Jackson,and Robert Graham be sustained because they wereheld out to the employees as agents of, or spokesmenfor,management, with terms and conditions of em-ployment different from those of the unit employees,which closely allied them with management. We donot agree.The Board has generally sought to exclude fromemployee units those employees who, while not su-pervisory,were so closely allied or identified with1The HearingOfficerfound that the threeindividualsin question were notsupervisors as definedin the Act. In theabsence ofany exceptions thereto,this finding is adoptedpro forma.213 NLRB No. 18 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement that their interests warranted exclusionfrom the protection of the Act. Those employees whoformulate,determine,and effectuate an employer'spolicies,2and who exhibit sufficient discretion in theperformance of their duties to indicate that they arenot merely following established employer policy 3have been held by the Board to be managerial em-ployees.In our opinion, the Hearing Officer has misappliedthis standard in the present case by interpreting it toobroadly so as to exclude the employees involvedherein.Under his interpretation quality control in-spectors or dispatches, for example, whose jobs bydefinition required the review or direction of thework of fellow employees according to an employer'sestablishedrules,would be excluded merely becausetheir job functions placed them in a closer day-to-day working relationship with management. To thecontrary, we have found that such employees, in theabsence of additional circumstances indicating su-pervisory or managerial status, are to be included inthe appropriate unit, even though they may be closerto themanagementthan the balance of the employeecomplement.4It is in this situation that we find Graham, Jack-son, and Neal. The record indicates that these men,by virtue of substantial work experience, have at-tained positions of employment which rely heavilyon their experience. The Employer's operation in-volves approximately 50 employees who must have aworking knowledge of the geographic area of theroutes to which they are assigned so that they mayefficiently handle trash collections for their custom-ers.Additionally, the operation involves the use ofvarious types of equipment in making such pickups.Since the Employer can not be certain that on anyparticular day a "routeman" will appear to "run hisroute," it has endeavored to have on hand employ-ees, as "swingmen,"who are familiar with all theroutes within a geographic area and are capable ofhandling any piece of equipment required to run theroute of the absent employee. It is readily apparentthat such an employee would be of more value to anemployer than the average driver and accordinglythe Employer herein has taken steps to pay these spe-cial employees commensurate with their value. It isalso evident that these employees, because they donot know what route, or indeed, how many routesthey will have to run on any given day, must come2 American Federation of Labor andCongressof Industrial Organizations,120 NLRB 969(1958).3Eastern Camera andPhoto Corp.,140 NLRB 569 (1963).4 The GrocersSupplyCompany, Inc.,160 NLRB 485 (1966);Sperry Pied-mont Company,Divisionof SperryRand Corporation,162 NLRB 857 (1967).into greater contact with the Employer on a dailybasis to be informed of their assignments.The record clearly indicates, as the Hearing Offi-cer found, that these men spend approximately 80percent of their driving time driving routes. The re-mainder of their time is spent doing various errandsfor the Employer. While the remaining time spent onerrands may be greater than that spent by other unitemployees, the tasks do not include anything that aregular driver has not or will not be asked to per-form. The fact that they may perform these addition-al assignments more frequently is understandablesince they are more readily available, and, in anyevent, these tasks are not of a nature that would setthemen apart as managerial employees. They aremerely carrying out assignments given to them bytheir Employer which do not call for the use of thetype of discretion which is key in a finding of mana-gerialemployee status. The Hearing Officer did notfind, nor does the record disclose, any evidence thatthese men exercise any discretion independent of es-tablished employee policy. That they may have beenused by the Employer as a channel of communica-tions to the other employees is not enough to warranta finding of managerial status.These "swingmen" may have salaries and otheremployment benefits different and in some respectshigher than the regular employees, but they generallywork longer hours and have greater responsibilitiesthan do the routemen. It is clear that their job func-tions and work assignments give them a communityof interest with the unit employees. The only differ-ences stemfrom their status as senior employees, andseniority has never been a basis for exclusion froman appropriate unit.Accordingly, we shall overrule the challenges anddirect that the Regional Director open and count thechallenged ballots of Lester Neal, Donald Jackson,and Robert Graham, and prepare and serve on theparties a revised tally of ballots and the appropriatecertificate.DIRECTIONIt is hereby directed that the Regional Director forRegion 5 shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of this De-cision and Direction, open and count the ballots ofLester Neal, Donald Jackson, and Robert Grahamand, thereafter, prepare and cause to be served on the SHAYNEBROS.,INC.115parties a revised tally of ballots, including therein thecount of said ballots, upon the basis of which he shallissue the appropriate certification.APPENDIXEmployer is engaged in the collection of trash fromcommercial, industrialand government estab-lishments in the Washington, D.C. Metropolitan Area(Northern Virginia, District of Columbia, and theMaryland counties of Montgomery and Prince Geor-ges). Its operations facilities (W Street) are located inthe District of Columbia but it alsomaintains an ac-counting office (Annapolis Road) in Maryland. AttheW Street facility, Employer stores trucks, per-forms maintenance upon trucks and containers usedto transport trash, and dispatches unit employees (col-lectively known as routemen) to collect the trash. Thearea of trash collection is divided into three geograph-ic areas-Virginia, District of Columbia, and Mary-land-which in turn is divided into routes (totaling inall 45-50). Each route consists of a number of trashcollection stops. The number of stops and the loca-tions vary from day to day depending upon the needsof the customer, i.e., whether quantity of trash neces-sitates daily, bi-weekly, or weekly collection. Employ-er also makes irregular collections for customers who"call-in" a request for a collection.David Naftaly is the Employer's vice president andgeneral manager. He is in charge of the day-to-dayoperations of the Employer. Curtis Dever is the opera-tions manager and directly in charge of the routemen.The record establishes that Naftaly and Dever jointlyshare oversight of the activities of the routemen. Alsoinvolved directly in the day-to-day operations of theEmployer is Harold Naftaly, the customer servicemanager, who adjusts customer complaintsand insur-ance claims including those claimsarisingfrom em-ployee truck accidents.Drivers are assigned to each regular route on amore or less permanent basis. On most routes thedriver is alone (30-35) but on some routes the driveris assisted by a helper. Daily routemen report to theW Street facility where the dispatcher hands themtheir route sheet for that day listing the stops they areto make. Ninety-nine percent ofa routeman's time isspent `out-on-the-street' collecting and dumpingtrash. Employer utilizes various types of equipment tocollect the trash: front-end loader, roll-off, rear load-er, side loader, or dumpster. Each driver is normallytrained to operate only the one piece of equipmentused on his assigned route.Employer classifies Neal, Graham, and Jacksonswingmen or leadmen. However, Naftaly testifiedthat these employees are entitled "supervisors" in theCompany records and at least one of these employeeswore a jacket bearing the title "supervisor". Further,several present and former employees testified thatthey called these employees supervisors. For purposesof discussion I shall use the title `swingman' which isused by challenged employees to describe their job.Each swingman is assigned a geographical area(Neal to Virginia, Jackson to the District of Colum-bia, and Graham to Maryland). Within this geograph-ical area he is expected to know all the routes and thetypes of equipment being used. When a driver is ill,on vacation, or there is no driver for a route becauseof quit or discharge, the swingman will drive theroute. It is estimated that approximately 80% t of theswingman's time is spent driving these routes. Unlikeregular routemen,swingmenare daily assigned theirroutes by Dever depending upon the needs of theEmployer.The swingman's remainingtime is divided amongvarious duties: They perform errands,i.e.,getting"service tickets" signed 2 or parts for the maintenancedepartment. They are sent to investigate a customer'scomplaint: "if it's questionable in his [Dever] mind orif he cannot elicit a proper response from the driverto get the stop handled, he may ask one of the swing-men to go out and see if the garbage was picked upor if it was not picked up." The swingman is directednot to speak to the customer but to report back toeither Naftaly or Dever about the conditions at thecustomer's premises. Naftaly or Dever will then eitherdirect the swingman to service the customer, contactthe driver and have him correct the situation, or directthe swingman to contact the driver about the situa-tion.3 However, "Decision what to do is reserved" forDever or the customer service manager. In addition,swingmen are occasionally directed to go to the sceneof an accident to obtain basic information (names,license numbers, and insurance carriers of parties in-volved) and try to find out what occurred. This infor-mation they report to Dever or the customer servicemanager.4Finally, swingmen perform various choresNaftalyestimated80%;Dever estimated 90%; Jackson estimated 80%;Graham estimated75%; and Nealestimated between75-80%.RoscoeWright, a former employee, testifiedhowever thatitwas not true that Neal,the swingman in Virginiawhere Wright drovea route,spent most of his timedriving a truck.Ido not credit such a statement since Wright was in noposition to know first-hand the constant activitiesof Neal.2A signed service ticket is requiredby many customersto establish thatthe Employer in fact collected the trash on a particular day. Sometimesdrivers arrivetoo early orare otherwise unable to get such tickets signedwhen they serviced the customers.In such event if the customer refused togive verbal authorization,the swingman is sentto thecustomer to get theticket signed.3 "We could tell Lester orDonaldor Robert [the swingmen]to call a driverand tell him to pick up a particularstop." Several present and former employ-ees testifiedthat theywere contacted by swingmenwithsuch instructions.Wright testified that swingmen whentheywent to an accident maderecommendations about who was at fault. I do not creditthis testimony sinceContinued 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the W Street facility and remove broken trashcollection containers.Swingmen are salaried, do not punch a time-card,and work a 6-day week. Graham and Jackson earn$210 and Neal $230 aweek.Routemanare hourlypaid on a coefficient pay scale because of their fluctu-ating hours and punch a time-card.Drivers earn be-tween $125 and $200 a week; helpers between$115-120. In addition to salary swingmen are alsocovered by a profit-sharing program. Eight other em-ployees are covered by the program: Naftaly; Dever;Dick Williams,assistant general manager;H. Nafta-ly, customer service manager; Clem Burch and LeeWeinberger who are shop foremen; Floyd Joiner,container repair department foreman; and Ron Hurd"who handles the Compacting Services." Routemenwhile not participating in this program do receive var-ious types of bonuses; "chicken" (cash payments giv-en to routemen for doing extra work), attendancebonuses (arriving at work before 6 a.m.), and safetybonuses. Swingmen also have $10,000 of life insur-ance paid by the Employer whereas routemen haveonly $3,000.Employer pays for the swingmen's uniforms andupkeep while routemen must supply and maintaintheir uniforms. Swingmen wear green pants and whiteshirt-routemen wear all green uniforms. However,both swingmen and routemen on many occasionswear a variety of clothing. Each swingman is assigneda company car with a two-way radio (all ofEmployer's trucks are also equipped with a two-wayradio). Routemen also use company cars and a coupletake company vehicles home.Swingmen Interaction With RoutemanSwingmen's contact with routemen is normallyconfined to that time before routemen leave to maketheir route collections and upon their return aftercompletion of the collection. During the course of theday swingmen, by two-way radio, may contact or becontacted by the routemen for a number of reasons.'The Employer's witnesses maintainthat swingmenact only as a conduit passing the orders, given by theirsuperiors to the routemen, and, in turn, relaying re-he had no first hand knowledge.Further,Naftaly and fever credibly testi-fied that it was the job of the insurance company to determine fault and thatthey themselves did not make the determination.However,drivers wouldoften admit to being at fault. The swingman,itwould be assumed, wouldreport the admission to fever or the customer service manager. Moreover,the record indicates that routemen,including Wright,were also occasionallysent to investigate an accident.3At least one swingman(Neal) denies any contact by radio with routemenduring the course of the day.This is inherently in conflict with testimony ofother swingmen as well as those of present and past employees.Icredit thetestimony in the record establishing that swingmen are in contact with theroutemen during the course of the workday by two-way radio.quests and grievances made by the routemen to theirsuperiors. Further directions and instructions givenby swingmen are simple and made as a matter ofcourse. For example, giving instructions to a route-man how to get to a particular stop or inquiring fromthe routemen when plans to pick up a certaincustomer's trash. It may be assumed that Petitionerwill argue that the witnesses testifying on its behalfportray a different picture of the scope and nature ofthe authority exercised by swingmen over routemen.Turning now to an examination of the testimony .6It is undenied that when Roscoe Wright, a former3-1/2 year employee, was hired, he was told by aformer operations manager:Mr. Neal was characterized as being area manag-er in Virginia and I was told that if any problemcame up, I was to go see my supervisor, whichwas Lester Neal, and if I had to be late, I was tocall into talk to Lester Neal.Similarly Louis Preston, a former 3 year employee,testified that he was told when first hired that: "I amgoing to put you downtown in the District, and hesaid your supervisor will be Donald Jackson. If youhave any complaints, take them to your supervisor."Wright also testified that a couple of times he tried tospeak to Naftaly and was told to take his problem tohis supervisor and then the supervisor would take theproblem to Naftaly. Coleman, a present employee,was directed on one occasion by Dever to "go to thesupervisor, Jackson" to take care of a trash containerthat was damaged. One of the duties of the swingmanis removing broken trash containers and bringingthem in for repair. Dever denies using the term "su-pervisor" in describing Jackson but did direct Cole-man to see Jackson about the exchange of containers.Role in hiring routemen.Both Dever and Naftalytestified that they have the only authority to hire newemployees.However, occasionally swingmen androutemen would be sent out to hire casual helpers.Little, a former 20 year employee, testified that whilehe was a driver he picked up casuals to work as help-ers.Normally when employees are hired permanentlythey fill out an application and take a physical exami-nation. However, Wright testified that when he want-ed his brother-in-law, Primus Feaster, hired he spoketo his swingman (Neal).Wright "recommended"Feaster and assured Neal that Feaster could do thejob. The swingman then said: "Well, bring him on in."The next morning Feaster went to work as a helperwithout filling out an application or having an inter-' Petitioner calledon its behalf twowitnessesin directpresentation andfour witnesses in rebuttal.Employer called on its behalf five witnesses indirect presentation and recalled four witnesses in surrebuttal. SHAYNE BROS., INC.view with either Dever or Naftaly. Later Wright askedNeal if he could train Feaster as a driver. Neal toldhim that when Feaster could "handle the work" Nealwould then "put him on a route." Dever agrees thatWright brought in Feaster,but statesthat he person-ally interviewed Feaster and hired himas a helperalthough Feaster requested employment as a driver.Wright's testimony fails to establish that Neal hadanything to do with Feaster's hire.Further,it is unrea-sonable toassume thatthe Employer departed fromits usual procedure of requiring employeesto file ap-plications and take a physicalexamination. I do notcreditWright's assertionthat Neal had the authorityto place Feaster on a route. Clearly Naftaly has thesole authority to make suchan assignment.Another former employeetestifiedthat he hadworked sporadically for the Employer. The last timehe wished reemployment, he contacted Neal by tele-phone. Neal told him "to come on back and he wouldhelp me as much as he could." Whenhe went to theEmployer's premises, he spoke with Neal who at thattime said "stick around,Iwill see whatI can do." Hewas then hired as a helper.Rolein thedischarge or discipline of routemen.Nafta-ly and Dever testified that only Naftalyhas the au-thority to discharge or discipline an employee. Wrightrelated that on severaloccasionshe was discharged byNaftaly. In each instance, Neal told Wright that hewould see what he could do to get Wright's job back.The last discharge resulted when Wrightrefused todrive a truck with bad tires. Neal agreed that the truckwas dangerous to drive but told Wrightthat the "mansay if you don't drive the truck, you're fired."' Wrightrefused to drive andwas dismissed.He asked Neal,partially out of friendship, to help him get his jobback. A day or so after the discharge, Neal contactedhim and asked that he come and see Naftaly. At themeeting,Naftaly told Wright that he wasgoing to givehim his last chance and if he madea mistakehe wouldbe discharged. Naftaly's version of the Wright dis-charges is different. Neal nevercame to himabout thedischarges-only Wright. In regard to the last dis-charge, Naftaly needed Wright because he was short-handed so he directed that Neal contact Wright andask him to come back to work. Neal alsodenies thathe interceded on behalf of Wright when he was dis-missed. Rather, Neal states that he told Wright thathe would have to see Dever or Naftalyabout gettinghis job back. While I do not believe that Neal madeno effort on behalf of Wright, I find thatthe evidencefails to establish that Neal wasinstrumental in therWright complainedabout thetires toNeal the night before the discharge.The next morning he met Neal who told him "they've still got them on there,"meaning thetires, and then Neal said, "What are you going to do, are yougoing to be a man or a mouse? So are you going to driveitor not."117rehiring of Wright.Wright also participated in the discharge of anotherindividual, his brother-in-law, Feaster. According toWright, on the day after Feaster was involved in anaccident, he was called to a meeting with Neal andDever. At the meeting, Neal explained to Dever aboutthe accident stating that Feaster was at fault and rec-ommended, in light of Feaster's past record of acci-dents and general attitude, that Feaster be dismissed.Dever asked Wright what he thought and Wrightagreed with Neal. Dever then stated that Feasterwould be dismissed. Again the versions of Employer'switnessesvaries. Naftaly states that on the day of theaccident he was on vacation but in a telephone con-versation with Dever was informed of the accident.Naftaly directed that Dever dismiss Feaster. Deverargued that they had no one to replace Feaster. Nafta-ly still directed that Dever make the discharge. Devercorroborates Naftaly's testimony. Dever further stat-ed that he had Feaster report to him the morningfollowing the accident and informed him that he hadbeen discharged. Thereafter Wright requested that hehave a meeting with Dever regarding Feaster's dis-missal.Present were Wright, Neal, Feaster, and Dev-er.Wright requested Neal's presence. Dever discussedwith Wright for approximately 20 minutes the reasonsfor Feaster's dismissal. Both Neal and Dever testifiedthat Neal said nothing during this meeting. I credit theEmployer's version. The three Employer witnessescorroborate each other's testimony. Further, it is rea-sonable to assume that Dever would have to consultwith Naftaly before dismissing Feaster in accordancewith Employer's past practice.Role in the granting of raises and bonuses.Wright, aswell as other Petitioner witnesses, testified that whenthey wanted a raise they went to their swingman.Wright testified that he asked Neal about a raise onseveral occasions. Neal would ask how much he want-ed and then he would say "Well, I'll tell you what wewill do. We will put you in for fifteen or somethinglike that and you may get five or ten, you know, butyou are going to get something." He was never refuseda raise.However, Coleman testified that when heasked Neal and Jackson for a raise, they told him thatthey would see what could be done. He never receiveda raise.Employer in January of 1973 distributed to theswingman printed "Evaluation Sheets" which theywere to fill out on the routemen working in their geo-graphical areas. Naftaly testified that he did not usethe evaluation sheets. He found that:Ihad 35 or 40 of the best employees that thecompany could want. Everyone of them had ex- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDcellent evaluations with the exception of one ortwo where the particular swingman might nothave got along with the driver for whatever rea-son and I ripped them up and threw them in thetrash can.However, Wright testified that he was told by Deverthat the evaluations would be helpful in finding outhow well employees performed. Another former em-ployee, Roger Saunders, testified that Dever told himthat his evaluation was excellent and therefore he wasgetting a $3 raise. But Wright also states that some ofthe routemen with high evaluations received low rais-es and others with poor evaluations also received rais-es.Dever denies that he told Wright and Saunders theEmployer's reliance upon the evaluations.I credit Naftaly that he did not rely upon the evalu-ations in determining wage increases. He was forth-right and appeared candid in his testimony on thissubject.Further his testimony is reinforced byWright's statement that many routemen did not re-ceive raises in accordance with the swingman's evalu-ation.Routemen from time to time were offered "chick-en," a bonus given them for performing extra work.On occasion, swingmen would ask the routemen toperform extra work for "chicken." Wright testifiedthat he on at least one occasion negotiated with Nealabout the amount of "chicken." The Employer's wit-nesses as a group deny that the swingmen have au-thority to grant bonuses and were only relaying therequests of Dever or Naftaly to offer "chicken" tocertain routemen.Role in granting loans and advances.Employer hasgranted various employees advances and loans. Allloans must be approved by Naftaly. Witnesses disput-ed the role played by the swingmen. Coleman testifiedthat on one occasion after being denied a loan re-quested by Dever he spoke with Neal about getting aloan to get married. Neal said he "couldn't guaranteeme nothing, but he would try". That evening he spoketoNaftaly about the loan and Naftaly stated thatsince he was getting married he would let him have theloan provided that Dever approved it. On anotheroccasion, he asked Neal about a $50 loan in the morn-ing. That afternoon after he had finished his route, hesaw Neal go into Dever's office and heard his namementioned. Then he was called into Dever's office and"Mr. Dever had a blank, and I signed my name to theblank, I got the $50 and walked out." Naftaly andNeal state Neal played no part in getting Coleman thefirst loan. Naftaly testifies that he spoke to Colemanat the cigarette machine and agreed to bend the rulesand grant the loan. Coleman testified that Neal is afriend and has also lent money to him "out of pocket."Similarly, other present and former employees testi-fied that when they wished advances or loans theyasked the swingmen. Invariably, the swingmen replied"he would see what he could do for me" or "he woulddo what he could do." None of the witnesses knew ifthe swingman did anything for them. However, inalmost every instance a loan was given by the Em-ployer only after an interview with General ManagerNaftaly. Dever, Naftaly, and the swingmen deny thatswingmen recommended or granted loans and ad-vances. Each swingman testified that if a man askedabout a loan they either told them to see Naftaly orbrought them to Dever or Naftaly. However, when arouteman would leave before Naftaly arrived, theswingmanwould speak to Naftaly about therouteman's request.Role in granting time off.Present and former em-ployees testified that they called the swingman for thearea where their route is located when they would notbe at work due to illness. Each witness testified thatthe swingman never challenged their right to take timeoff or questioned them about their illness but merelytold them that they should get well and come in whenthey can. Naftaly testified that nothing was done atthe time a man reported ill but that later he wouldinvestigate to find out the nature of the illness. In-deed, at least one of Petitioner's witnesses opined thatthere was nothing the Employer could do if he wantedto take some time off.Training of routemen.Both swingmen and routedrivers train new drivers and older drivers changingroutes. Swingmen do most of the training, however,Naftaly estimates that 50 percent of the other drivershave trained new employees. Swingmen, who normal-lymake collections on routes after a driver leavesemployment, will train the new route driver by show-ing him where the trash stops are located, how tooperate the equipment used to collect the trash, andany peculiarities of the particular route. It is estimatedthat it takes between 3 and 6 weeks to train a driveron a particular route. The swingman or driver trainingthe new employee will inform Dever or Naftaly thatthe new man is capable of driving the route by him-self.The new driver then is sent on his own and theEmployer waits to see whether there are customercomplaints. If none, then it is assumed that the route-man is properly servicing the customers.Transfers.Naftaly designs the trash collectionroutes. Assignments of drivers to the routes are madeby Naftaly and Dever. Employer's witnesses assertthat swingmen have no say on which employees areassigned to particular routes. However, Wright testi-fied that he asked Neal to have Feaster transferredbecause of personality clashes between them. A fewdays after, Feaster was transferred. Again, Louis Pre- SHAYNEBROS.,INC.119ston, a former employee, testified that he was told byNeal that he felt Preston was a good and dependableworker and would like to have him transferred toVirginia. Later he was transferred to Virginia.Conclusions and RecommendationsPetitionerchallengesthe ballots of Neal, Graham,and Jackson on the ground that they are supervisors.The determination of supervisorystatus of an em-ployee depends upon whether that employeepossess-es the authority to act in theinterestof his employerto hire,transfer,suspend, lay off, recall, pro-mote, discharge,assign,reward, or disciplineother employees or responsibly to direct the, orto adjust grievances, or effectively to recom-mend such action,if in connectionwith the fore-going theexerciseof such authority is not of amerely routine or clerical nature, but requiresthe use of independent judgment [Section 2(11)of the Act]Possession of anyone of the authorities listed aboveplaces the employee within the supervisory class.OhioPower Co. v. N.L.R.B.,176 F.2d 385 (C.A. 6),cert.denied 338 U.S. 899;Edward G.Budd Manufac-turing Co.,169 F.2d 571, cert.denied 355 U.S. 908.While the definition of what constitutessupervisoryauthority is simply the determination of when an em-ployee possesses suchsupervisoryauthority is con-siderably more difficult.Such a determination canonly be made after a careful examination of the factsin the particular case.There is no credited evidence that swingmen hadthe authorityto hire,discharge,grant wage increasesor effectively recommend such action.While presentand former employees testifiedthat theywent to theswingman with various problems and requests(loans,wage increases,transfers,time-off),almost withoutexception the swingman only told them that hewould see what could be done. None of these em-ployees knew what the swingman did in response tothe request.Every witnesscalled by theEmployer(Naftaly,Dever,and the swingmen)testified that theswingman neither hadauthorityto grant any of theroutemen's requests or make effective recommenda-tions.When an employee made a request to a swing-man the swingman wouldonly relay therequest tohis superiors or bring the routemen to his superiorsso that a final determination could be made. I con-clude that the Employer'switnesses testimony is sub-stantiallywhat occurs. Petitioner'switnesses statedthat in almost every instance where a request wasmade through a swingman it was only granted after adiscussion with either Dever or Naftaly.Further thenoncommittal swingmen response to routemen re-quests clearly can not be construed as a recommen-dation.Rather, it leads to a conclusion that theswingmendid not have the authority to either takeaction upon the request or make recommendations.Indeed, on numerous occasions employees, even withthe swingman'sassurancethat he would see whatcould be done, were denied requests, e.g., Coleman'srequests for increases.Severalwitnessestestified about incidents whenthey were given directions to perform certain tasksby the swingmen. Again, Employer witnesses testi-fied that the swingmen were merely acting upon thedirections of their superiors. Nothing in the recordrefutes the Employer witnesses testimony. However,there is evidence that swingmen have given driversdirections as to how to get to a particular stop orasked a routeman when he expects to make a collec-tion when a customer makes an inquiry. Such actionson the part of the swingmen are routine and do notcall for the exercise of independent judgment.In sum, I conclude that the swingmen have actedfor the Employer as a conduit transmitting the re-quests and problems of the routemen to their superi-ors and in turn transmitting the directives of theswingmen's superiors to the routemen. I base myconclusions not only upon the foregoing but alsouponmy observation of the manner in whichEmployer's topmanagement personnel (AlbertShayne, president and David Naftaly,general man-ager) testified about the duties and position of theswingmen.Security Guard Service, Inc.,154 NLRB 8,10. Accordingly, based upon the above and the entirerecord I conclude that the Swingmen, Lester Neal,Donald Jackson, and Robert Graham do not possessany of the requisite authority to cause them to beclassed as supervisors within the meaning of Section2(11) of the Act.88 I am aware that there are indicia often usedby theBoard in determiningthe supervisorystatus present in the instant case.However,in light of theextensive testimony(some750 pagesof it) aboutthe swingmen's duties andauthorityexercised over unit employeesIdo not considerthese indicia arecontrolling in this matter.Moreover,while swingmen are salaried and receivea higher wage and other benefits(cars and uniforms)not given to routemen,theyare clearlymore knowledgeable and skilled than any of the routemen.The Employerconsidersthem to be the keystone of itstrash collectionoperations.Theyare familiar withallEmployer's equipment and a substan-tial numberof the 50-oddtrashcollection routes. They normallywork morehoursthan routemen.Further, the fact that Employergave the individualsthe title "supervisor"and held these employeesout asmanagerial representa-tives fails to establishthatthese employees wereactuallygivensupervisoryauthority by the Employer. Finally,while the ratio of supervisor to routemanwill be high if the swingmen are found not to be supervisors,I do not findit significant. Employer maintains that close supervision is unnecessary sincethe Employer will promptlyfind out through the complaints of its customerswhether the trashis properlybeing pickedup. Thisexplanation is plausible.The routemen'sworkonly requires knowledge of the equipment and thelocations ofthe trash collection stops.Employer's only concernis that thecustomers are serviced.How long it takes the routemen to accomplish thecollectionisoflittle concernsince theyare paidon a coefficientpay scalerather than at a straighthourly. 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDWhile the duties and responsibilities of swingmendo not place them within the statutory definition forsupervisor I conclude and recommend that theyshould be excluded from the bargaining unit becausetheir duties and responsibilities ally them more close-ly with management than with unit employees. TheEmployer gave swingmen the title of "supervisors";permitted them to wear jackets which designatedthem as "supervisor"; required that they wear a uni-form distinct from routemen; and, based upon testi-mony standing almost undenied, told new employeesthat the swingmen were supervisors to whom the newemployees were to bring their problems. I credit thetestimony of former and past employees that theylooked upon the swingman as their supervisor, theindividual whom they were to bring their problems.Further the Employer fostered the notion amongunit employees (routemen) that the swingmen weremanagerial representatives by channeling a substan-tial amount of the communications going back andforthbetween the Employer and the routementhrough the swingmen.The activities which the swingmen performed alsoestablish their nexus with management. When swing-men were called upon to investigate customer com-plaints and accidents, or when they were sent to pro-cure "service tickets" they were not acting in anormal employee capacity but as the "eyes and ears"of the Employer's management. Further, as previous-ly stated, the Employer relied upon them as the key-stone of his operations. They worked many morehours than regular routemen; working 6 days a week,driving not only one route but sometimes upwards ofthree routes in a day. They worked into the eveningon many occasions and were called upon to "trouble-shoot"when there was any difficulty in theEmployer's operations. In recompense the Employernot only gaveswingmena salary somewhat abovethat of the routeman but also included them in theEmployer's profit-sharing program whichwas almostexclusively reserved for supervisory and managerialemployees. By so doing the Employer tied these em-ployees incometo the generalsuccess of the Compa-ny. Their participation in the profit-sharing programfurther strengthens their alliance with managementand draws a distinct wedge between their interestsand those of the unit employees. Finally swingmenwere given special privileges, i.e., the exclusive use ofa company car.In sum,while Employer may not have actuallyvested theswingmenwith authority to act on mattersaffecting the employer-employee relationship, it heldthe swingmen out to employees as an agent or man-agement spokesman.There is no evidence whateverthat Employer had put employees on notice thatswingmenacted only as a conduit, without authorityto speak for it. Further the type of duties, responsibil-itiesand compensation place them in a positionclosely allied with management and with considera-bly differentintereststhan the rank-and-file unit em-ployees.Ramar Dress Corp.,175 NLRB 320, 329.I therefore recommend that the challenges to theballots of Lester Neal, Donald Jackson, and RobertGraham be sustained.